TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00243-CV



                                  Anthony J. Maxa, Appellant

                                                 v.

                                Douglas J. Richardson, Appellee




             FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
             NO. 280821, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               After the trial court granted appellee’s special appearance, appellant filed his notice

of accelerated appeal on April 25, 2005. On June 14, this Court sent appellant notice that his brief

was overdue and that the appeal would be dismissed if appellant did not file a motion for an

extension of time by June 24. To date, appellant has not filed a motion or brief or otherwise

responded to this Court’s communication. We therefore dismiss the appeal for want of prosecution

on our own motion. Tex. R. App. P. 42.3(b).



                                              __________________________________________

                                              David Puryear, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed for Want of Prosecution

Filed: August 9, 2005